Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-14 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1 and 6-14 is indicated as none of the cited prior art discloses or suggests the metallic bellow having an upper end fixed to the top flange and a lower end fixed to the lid;
a plurality of weight balancing linkages assembled in a set pattern with friction hinges, the set pattern of the plurality of weight balancing linkages allowing assembly of the weight balancing linkages to move between an extended position and a collapsed position; and wherein the assembly of the weight balancing linkages is located within the bellow; and wherein an upper end of the assembly of the weight balancing linkages is fixed to the ton flange and a lower end is fixed to the lid to enable manual lifting and lowering of the lid and the at least one microwave producing device; and wherein the friction hinges hold the lid and the at least one microwave producing device in any desired position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


4/27/2021